Citation Nr: 0124433	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased rating for service-connected 
prostatitis, currently evaluated 40 percent disabling. 

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a July 1999 RO decision which granted an 
increased 40 percent rating for service-connected prostatitis 
and denied service connection for a psychiatric disorder.  
The veteran was notified of this decision in August 1999.  
This case also comes to the Board from a June 2000 RO 
decision which denied entitlement to SMC based on anatomical 
loss of a creative organ.  The veteran was notified of this 
decision in June 2000.  A notice of disagreement was received 
in June 2000 regarding all three of these issues, and the 
veteran appealed for an increased rating for prostatitis.  
The statement of the case was issued in June 2000, and a 
substantive appeal addressing this issue was received in July 
2000.  In July 2000, the veteran requested a video conference 
hearing before a member of the Board.  By a statement dated 
in November 2000, the veteran withdrew his hearing request. 

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to SMC based on loss of 
use of a creative organ will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

The veteran's prostatitis is manifested by no more than 
urinary frequency with a daytime voiding interval of less 
than one hour, or awakening to void 5 or more times per 
night, or urinary incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
prostatitis have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2000), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1961 to February 1965.  A review of his service medical 
records shows that he was treated for chronic prostatitis.

In an October 1968 rating decision, the RO established 
service connection for prostatitis, with a 10 percent rating.  
In a September 1973 rating decision, the RO reduced the 
rating for prostatitis from 10 to 0 percent.  In a December 
1982 rating decision, the RO granted an increased 10 percent 
rating for prostatitis.

In June 1997, the veteran submitted a claim for an increased 
rating for prostatitis.  He asserted that his condition had 
worsened, and that he had increased pain and burning on 
urination.  He said he rose 5 to 6 times per night to 
urinate.

In August 1997, the RO received VA outpatient treatment 
records dated from 1995 to 1997.  Such records are negative 
for treatment of prostatitis, and primarily relate to 
treatment for psychiatric conditions.

At an October 1997 VA genitourinary examination, the veteran 
complained of chronic scrotal tenderness, and chronic 
intermittent dysuria.  He noted that his stream had become 
progressively weaker and would stop and start.  He also 
complained of urinary frequency, with nocturia 3 to 5 times 
per night.  He said that if he did not urinate quickly, he 
had bilateral testicular discomfort.  The veteran's wife said 
that the veteran's underwear was often stained with a grayish 
discharge.  The veteran was not aware of any incontinence, 
but said his sensation was somewhat impaired.  He denied 
testicular/scrotal swelling or fevers, and said that his 
urine was often cloudy.  He stated that his ejaculations used 
to be painful, that over the past 11/2 years he had progressive 
difficulty with erections, and that he was now totally 
impotent.  On examination, the genitalia were normal, and the 
right scrotum was mildly enlarged, with no discrete masses.  
There was no erythema, but there was tenderness to palpation 
of the right epididymal area (the left was non-tender).  On 
rectal examination, the prostate was diffusely tender to 
examination, but did not seem soft or boggy, and no nodules 
or masses were palpated.  The prostate overall was only very 
slightly enlarged.  The diagnoses were prostatodynia, more 
likely than not secondary to chronic prostatitis, right 
testicular tenderness most likely secondary to epididymal 
inflammation, and secondary impotence, which might be 
secondary to chronic prostatitis and/or seminal vesiculitis.  
The examiner noted that psychotropic medications might also 
be contributory to the latter condition.  Laboratory tests 
were performed, and the prostate-specific antigen (PSA) test 
and urinalysis were unremarkable.

In a July 1999 rating decision, the RO granted an increased 
40 percent rating for service-connected prostatitis.

In November 1999, the RO received VA outpatient treatment 
records dated from 1968 to 1999.  Such records reflect 
treatment for a variety of conditions, including episodic 
treatment for prostatitis.  A March 1989 genitourinary 
examination shows that the veteran reported that he had 
chronic prostate pain for a very long time.  He said his pain 
was constant.  On examination, the prostate was small and 
non-tender, and the pain disappeared after prostatic massage.  
The diagnosis was chronic prostatodynia (prostate pain).  A 
March 1995 genitourinary treatment note shows that the 
veteran was seen for a routine check-up.  He was 
asymptomatic, and said he had no testicular pain, no pain on 
urination or during bowel movements, and no urinary voiding 
symptoms.  His stream was moderate and he had no nocturia.  
The examiner noted that as a clinical examination was normal, 
a urinalysis was normal, and a PSA test were normal, no 
follow-up was necessary in the genitourinary clinic.  
A March 1999 VA outpatient treatment record shows that the 
veteran complained of urinary incontinence for the past 2 to 
3 months.  He said he wet the bed 3 to 4 times per week, and 
was incontinent if he was not close to a bathroom.  He 
reported no change in his chronic burning urination, aching 
testicles, and shooting pains in the rectum.  He reported 
increasing erectile dysfunction in the past 5 years.  On 
examination, the testes and scrotum were grossly within 
normal limits, the testes were tender bilaterally, and the 
prostate was smooth.  The diagnostic assessment was possible 
fecal impaction.  A subsequent March 1999 treatment note 
shows that the veteran said that since age 21 he had shooting 
pains up his rectum and down his legs as well as aching 
testicles.  He said he had been unable to get an erection for 
6 or 7 years.  He complained of difficulty voiding, and said 
he felt like he had to go to the bathroom but the urine flow 
did not come.  He related that his flow strength was poor, 
and that he was incontinent of urine.  It was noted that the 
veteran had not been seen in the genitourinary clinic since 
March 1995.  The examiner indicated that the veteran had 
chronic genitourinary complaints but with recent onset of new 
genitourinary symptoms, including slow flow.  The examiner 
noted that the veteran was taking two medications which were 
associated with urinary retention, and a genitourinary 
consultation was recommended.  

An April 1999 VA genitourinary service consultation shows 
that the veteran was referred for symptoms of bladder outlet 
obstruction, including slow stream, hesitancy, intermittency, 
nocturia, urgency, frequency, urge incontinence, and bed 
wetting at night.  There was no hematuria, urinary tract 
infections or kidney disease.  A urinalysis was negative.  On 
examination, there was a small right hydrocele, with 
otherwise normal external genitalia.  The prostate was smooth 
and small.  The diagnostic impression was bladder outlet 
obstruction, testicular pain, and impotence.  Further testing 
was planned.  An April 1999 intravenous pyelogram (IVP) 
showed a prominent prostatic impression, bladder 
trabeculation and significant post-void residual compatible 
with outlet obstruction.  An April 1999 nursing note shows 
that the veteran complained of night incontinence, 3 to 4 
times weekly, with large quantities.  A May 1999 psychiatry 
note shows that the veteran reported that since he began 
taking his night-time medications in the afternoon, his 
symptoms of enuresis had been controlled.  A May 1999 
echogram of the scrotum showed mild hydroceles bilaterally.  
Both testicles were of normal size and echotexture, with no 
intra-testicular mass.

At a December 1999 VA genitourinary examination, the veteran 
complained of intermittent prostatodynia without any ongoing 
antibiotics, pressure, or treatment.  He said the condition 
had not worsened in the recent past.  The examiner noted that 
the veteran complained of impotence since "1944" which was 
gradually worsening and was related to a decrease in his 
libido.  He denied ongoing treatment for impotence.  
Reportedly, the veteran did not receive psychotropic 
medications prior to 4 years ago.  The examiner noted that 
the veteran had been taking psychotropic medications since 
approximately 1995.  On examination, there was a left 
hydrocele with normal cord structures on the right.  There 
was a very small prostate gland without tenderness to 
palpation.  It was not boggy.  The examiner indicated that 
the veteran had multiple psychological diagnoses and 
presented with prostatodynia without any evidence of acute 
infection at the present time by examination or laboratory 
evaluation, and a history of limited libido with impotence.  
The examiner recommended further testing.  He opined that he 
did not see any correlation between the veteran's impotence 
or his prostatodynia with his psychotropic medications since 
the symptoms predated the psychological treatment.  He noted 
that psychological issues were one of the main reasons for 
impotence and such may be related to the veteran's problem.

In an April 2000 addendum, the examiner stated that after 
reviewing the results of the veteran's October 1997 VA 
examination, he concluded that it was more likely that the 
veteran's impotence was related to his psychotropic 
medications, since at that examination, the veteran reported 
that his impotence started one to one and a half years prior 
to the 1997 examination.  He noted that the veteran 
previously told him that his impotence started 10 years ago, 
which would be 1989.  He indicated that he was not aware of 
any correlation between impotence and prostatitis or 
prostatodynia.  He stated that there was a definitive 
correlation in some patients between impotence and 
psychological concerns and psychotropic medications.  He 
recommended follow-up in the genitourinary clinic.

By a statement dated in June 2000, the veteran asserted that 
he was impotent since the age of 44, which was before he 
began taking any medications.  By a statement dated in July 
2000, he asserted that a higher rating should be assigned for 
his service-connected prostatitis due to the frequency of 
urination and discomfort.  He claimed that he was impotent as 
a result of this condition.

By a statement dated in March 2001, the veteran's 
representative asserted that the veteran's service-connected 
prostatitis was more disabling than currently evaluated, and 
that a 60 percent rating should be assigned.

II.  Analysis

The veteran contends that his service-connected prostatitis 
is more disabling than currently evaluated.

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West Supp. 2001).  Medical treatment records identified by 
the veteran have been obtained, and he has been afforded 
several VA examinations. 

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this regard, the undersigned notes that the veteran was 
awarded Social Security benefits in 1992 or 1993.  In 
general, the VA's duty to assist includes gathering relevant 
Social Security Administration (SSA) records when put on 
notice that the claimant is receiving such benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the 
SSA records would not be relevant to the appellant's claim 
for an increased rating, as these records would not show the 
current status of the prostatitis, the issue now before the 
Board.  In this regard, the veteran's claim for an increased 
rating dates from 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

The veteran's service-connected prostatitis is currently 
rated 40 percent disabling under Diagnostic Code 7527.  
Diagnostic Code 7527 governs prostate gland injuries, 
infections, hypertrophy and postoperative residuals, and this 
Code directs that the disability be evaluated as a voiding 
dysfunction or as a urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2000).

Under the rating criteria for rating voiding dysfunction, a 
40 percent rating is warranted for continual urine leakage, 
post-surgical urinary diversion, urinary incontinence or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day.  A 60 
percent rating is warranted for disability requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. § 
4.115a (2000).  The maximum rating available for symptoms of 
urinary frequency is 40 percent, and thus a higher rating is 
not available under the criteria pertaining to urinary 
frequency.  Id.  The maximum rating available for symptoms of 
obstructed voiding is 30 percent, and thus a higher rating is 
not available under the criteria pertaining to obstructed 
voiding.  Id.  There is no evidence that the veteran has a 
urinary tract infection, and he is already in receipt of a 
rating higher than the maximum rating available for symptoms 
of urinary tract infection.  Id.

Recent medical evidence shows that on VA examination in 
December 1999, the veteran had complaints of prostatodynia 
without any evidence of acute infection by examination or 
laboratory evaluation.  Although the veteran has complained 
of enuresis, a May 1999 psychiatry note shows that since the 
timing of his medications was adjusted, this complaint was 
completely controlled.  The veteran has reported significant 
urinary frequency, particularly at night, but as noted above, 
he is already in receipt of the maximum rating for urinary 
frequency.  There is no evidence that the veteran has 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  The disability 
picture more nearly approximates the criteria for a 40 
percent rating, than a 60 percent rating, and thus the lower 
rating of 40 percent is warranted.  38 C.F.R. § 4.7 (2000).  
The preponderance of the evidence is against a rating higher 
than 40 percent for prostatitis.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for prostatitis is denied.


REMAND

The veteran claims that his current psychiatric disorders 
were incurred in or aggravated by military service, and 
claims entitlement to SMC based on loss of use of a creative 
organ.  He asserts that his current impotence was caused by 
his service-connected prostatitis.  While the RO addressed 
only the issue of SMC for loss of use of a creative organ, 
the Board finds that the issue of secondary service 
connection for impotence should be addressed in connection 
with the claim.  In this regard, SMC is awarded based on 
service-connected disabilities and disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. §§ 1151.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

The veteran is in receipt of Social Security benefits.  The 
United States Court of Veterans Appeals (Court) has held that 
the VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

A review of the file shows that during service, in September 
1961, the veteran complained of nervousness and being 
homesick.  The examiner found no evidence of psychosis and 
diagnosed passive dependent reaction, moderate.  Subsequent 
service medical records are negative for a psychiatric 
disorder.  Post-service medical records show that in recent 
years, the veteran has been treated for psychiatric 
disorders, which have been variously diagnosed as major 
depression, anxiety disorder, schizophrenia, schizoaffective 
disorder, panic disorder, alcohol dependence, paranoid 
personality traits, avoidant personality traits, and passive 
aggressive personality traits.  The Board finds that the RO 
should schedule the veteran for a VA psychiatric examination 
to determine the etiology of any current psychiatric 
disorder, as such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

With respect to the veteran's claim for entitlement to 
special monthly compensation based on loss of use of a 
creative organ (impotence) due to service-connected 
prostatitis, the Board notes that there does not appear to be 
objective medical evidence of the presence of complete 
impotence.  Also, there is conflicting evidence in the file 
as to the date of onset and as to the etiology of this 
condition.  A September 1983 treatment note shows that when 
the veteran was 44 years old, he said he was currently able 
to obtain good erections of the penis despite pain.  VA 
medical records (including an October 1984 record) show that 
the veteran has been receiving psychiatric treatment and 
taking various psychotropic medications since at least 1983.  
At an October 1997 VA genitourinary examination, the veteran 
reported that over the past 11/2 years he had progressive 
difficulty with erections, and was now totally impotent.  The 
examiner opined that the veteran's impotence, might be 
secondary to chronic prostatitis and/or seminal vesiculitis, 
or might be related to psychotropic medications.  A March 
1999 VA outpatient treatment record shows that the veteran 
reported increasing erectile dysfunction in the past 5 years.  
A subsequent March 1999 treatment note shows that the veteran 
said he had been unable to get an erection for 6 or 7 years.  
At a December 1999 VA genitourinary examination, the veteran 
complained of impotence since "1944" which was gradually 
worsening and was related to a decrease in his libido.  The 
VA examiner opined that the veteran's impotence was not 
related to his psychotropic medications (based on the 
veteran's reported history of beginning such medications in 
1995).  In April 2000, the same examiner opined that it was 
likely that the veteran's impotence was related to his 
psychotropic medications.  He indicated that he was not aware 
of any correlation between impotence and prostatitis or 
prostatodynia.  In June 2000, the veteran related that he had 
been impotent since age 44.

The Board finds that the RO should schedule the veteran for a 
period of hospitalization observation and evaluation to 
determine whether there is objective medical evidence of 
chronic, consistent impotence and the etiology of any such 
impotence.  The examiner(s) should be asked to review the 
claims file and all medical records, particularly the reports 
of VA genitourinary examinations conducted in October 1997 
and December 1999, an April 2000 addendum to the December 
1999 VA examination, and VA outpatient treatment records 
dated in March 1999.  The Board finds that such an evaluation 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

The veteran is advised that he may submit pertinent medical 
records and lay statements in support of his claim.  The 
veteran is also hereby notified of the importance of 
appearing for the VA examinations, and the consequences of 
any failure to do so.

3.655 Failure to report for Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The Social Security Administration 
should be requested to forward to the RO 
a copy of the administrative decision and 
any underlying medical records used as a 
basis to award Social Security benefits.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
prostatitis, impotency or psychiatric 
disorder since 1999.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records he may have in his possession.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claims, what evidence the VA will obtain 
and what evidence he has to submit.

4.  Following completion of the above 
actions, the veteran should be afforded a 
VA psychiatric examination to determine 
the etiology and date of onset of any 
current psychiatric disorder.  The claims 
folder, including this Remand, must be 
made available to the examiner for review 
before the examinations. 

The psychiatric examiner should be asked 
to opine as to whether it is at least as 
likely as not that the veteran's current 
psychiatric disorder had its onset in or 
is otherwise related to service.

5.  The veteran should be afforded a 
period of hospitalization for observation 
and evaluation to determine whether there 
is objective evidence of chronic 
impotence as opposed to sporadic 
impotence.  All indicated tests and 
studies should be accomplished to make 
this determination, to include (at the 
discretion of the examiner) nocturnal 
penile tumescence testing.  

If such condition exists, the examiner 
should determine whether it is at least 
as likely as not that the veteran's 
current impotence is related to service-
connected prostatitis.  Again, all 
indicated tests and studies should be 
conducted to make this decision based on 
objective findings, including (if deemed 
warranted by the examiner) screening for 
testosterone and FSH levels and/or penile 
doppler test.

The examiner should note the diameter of 
the veteran's testicles.  If not the same 
size, the examiner should note whether 
the smaller testicle is reduced to 1/3 or 
less or 1/2 or less of the corresponding 
testicle.  The examiner should also note 
whether there is any alteration of 
consistency of the affected testicle; 
that is, is either testicle harder or 
softer than the corresponding normal 
testicle.  If any abnormalities are 
found, the examiner should note whether 
it is at least as likely as not that the 
abnormalities are due to service 
connected chronic prostatitis.

6.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claims for entitlement to service 
connection for a psychiatric disorder, 
service connection on a secondary basis 
for chronic impotence and for entitlement 
to SMC based on loss of use of a creative 
organ.  If the veteran fails to appear 
for the VA examination or period of 
hospitalization for observation and 
evaluation, a copy of the notification 
letters, including the address to which 
sent and date and time of the examination 
and period of hospitalization, should be 
included in the claims folder.  If such 
failure to appear occurs, the RO should 
address the relevant provisions of 38 
C.F.R. § 3.655.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



